 



Exhibit 10.48

SECOND AMENDMENT TO
EMPLOYMENT AGREEMENT

          THIS SECOND AMENDMENT TO EMPLOYMENT AGREEMENT (the “Amendment”), made
as of this 8th day of July, 2005, by and between The Cronos Group, a société
anonyme holding organized and existing under the laws of Luxembourg (the
“Company”), and Peter J. Younger (“Younger”),

W I T N E S S E T H:

          WHEREAS, the Company and Younger are parties to the 2001 Amended and
Restated Employment Agreement, dated as of December 1, 2001, as amended by that
certain Amendment to Employment Agreement, dated as of October 1, 2003 (the
Amended and Restated Employment Agreement, as amended, is referred to
hereinafter as the “Employment Agreement”); and

          WHEREAS, the Company and Younger desire to amend the Employment
Agreement to revise the transaction bonus payable to Younger thereunder;

          WHEREAS, the Company and Younger desire to clarify the medical
severance payable to Younger in the event of his termination of employment
entitling him to receive severance benefits under the Employment Agreement;

          NOW, THEREFORE, in consideration of the premises and other good and
valuable consideration, the Company and Younger hereby agree as follows:

     1. Defined Terms. All capitalized terms used herein and not defined herein
shall have the meaning given to them by the Employment Agreement.

     2. Transaction Bonus. Section 4(b) of the Employment Agreement is hereby
amended in its entirety to read as follows:

     “(b) In the event that during the Term any “Change in Control” (as defined
in Exhibit A to this Agreement) of the Company occurs, Younger shall receive in
a single sum a cash bonus in an amount equal to (i) Younger’s average annual
compensation for the five years ended the December 31 prior to the date of the
event constituting a Change in Control,” (ii) times three (3), (iii) minus one
dollar. For purposes of this provision, “compensation” shall include, and only
include, Younger’s annual salary (Section 3 of this Agreement), and bonus
(Section 4(a) of this Agreement), as the same may be amended from time to time.
The foregoing sum is referred to herein as the “Transaction Bonus”. The Company
shall pay Younger the full dollar amount of the Transaction Bonus no later than
thirty (30) days after the date such Change in Control has occurred.
Notwithstanding any contrary provision of this Agreement,

1



--------------------------------------------------------------------------------



 



payment of the Transaction Bonus shall be subject to any reduction required by
Section 13 hereof.”

          3. Severance Benefit – Medical. (a) The first paragraph of Section
9(e) of the Employment Agreement is hereby amended in its entirety to read as
follows:

          “(e)(1) Younger shall be entitled to medical severance as specified in
paragraphs (2)-(5) below for twelve (12) months after the date of termination
or, if Younger makes the election to receive the “Non-Solicitation Payment”
referred to in Section 10 of this Agreement, for twenty-four (24) months after
the date of termination (said number of months) (twelve (12) or twenty-four
(24)) referred to hereinafter as the “Multiplier”).

          (2) Medical severance shall be payable to Younger pursuant to the
provisions of paragraph (4) below in the event that, on or prior to the date
Younger’s employment with the Company terminates under circumstances that would
entitle him to the payment of severance under this Section 9, the Company’s
counsel or independent auditors advise the Company that payment of medical
severance benefits under the provisions of paragraph (4) below will not be
subject to the provisions of Section 409A of the Internal Revenue Code of 1986,
as amended (“Code”) or, if subject to the provisions of Section 409A of the
Code, complies with the requirements thereof such that the medical severance
benefits payable to Younger under paragraph (4) below will not be subject to the
interest and additional tax payable under Section 409A(a)(1)(B). Otherwise the
medical severance payable to Younger shall be governed by the provisions of
paragraph (3) below.

          (3) In the event that Younger’s employment with the Company terminates
under circumstances that would entitle him to the payment of severance under
Section 9 of this Agreement and the condition stated in paragraph (2) above for
the application of paragraph (4) below has not been met, then and in such event
Younger shall be paid an amount equal to the product obtained by multiplying (i)
the monthly premium payable by the Company (and, for purposes of this subsection
(e) “Company” includes any subsidiary of the Company providing health insurance
benefits to Younger) under COBRA to continue the health insurance benefits that
were available to him at the time of his termination by (ii) the Multiplier. The
medical severance payable to Younger under this paragraph (3) shall be paid to
Younger in one lump sum, within thirty (30) days of his termination of
employment.

          (4)(A) In the event that Younger’s employment with the Company
terminates under circumstances that would entitle him to the payment of
severance under this Section 9 and, by the date of Younger’s

2



--------------------------------------------------------------------------------



 



termination, the condition stated in paragraph (2) above for the application of
this paragraph (4) has been met, then and in such event, in lieu of medical
severance payable under paragraph (3) above, Younger shall be entitled to
reimbursement, monthly, from the Company for the premiums paid by the Company
under COBRA to continue the health insurance benefits available generally to the
employees of the Company. The Company’s obligation to reimburse Younger for
COBRA premiums shall extend for that number of months equal to the Multiplier or
for as long as COBRA coverage (including any state coverage) is available to
Younger, whichever period first expires. In the event that the Company
terminates its health plan or any benefit thereof (e.g., dental or vision) that
was available to Younger at the time Younger’s employment with the Company was
terminated, and for which COBRA coverage is available to Younger, then and in
such event the Company shall pay to Younger, in one lump sum, within thirty
(30) days of termination of such coverage, an amount equal to the reimbursement
paid by the Company to Younger for such coverage for the month prior to its
termination, multiplied by the number of remaining months the Company would have
reimbursed Younger for COBRA premiums under this paragraph (4) had the Company
not terminated its health plan (or any benefit thereof). In the event that the
Company does not terminate its health plan in its entirety but only a benefit
thereof (such as dental or vision), then and in such event a lump-sum payment
shall be made to Younger hereunder only if an identifiable portion of the COBRA
premium is attributable to the terminated benefit of the Company’s health plan.
Nothing in this paragraph shall be interpreted to provide assurance to Younger
that, after any lump-sum payment is made to Younger hereunder, Younger shall be
capable of securing health plan coverage or benefits thereafter.

               (B) If, after termination of employment by the Company, Younger
is receiving medical severance benefits under the provisions of this paragraph
(4), and health benefits are available to Younger from another company or
entity, then and in such event (i) Younger shall notify the Company that health
benefits are available to Younger from another company or entity, and (ii) the
Company’s obligation to provide further medical severance benefits to Younger
under this Section 9(e) shall terminate.

          (5) In the event that, pursuant to Section 10 of this Agreement,
Younger, by reason of his violation of the provisions of Section 12 of this
Agreement, is obligated to repay to the Company the Non-Solicitation Payment,
then and in such event Younger’s entitlement to medical severance under this
subsection (e) shall be limited to a period of twelve (12) months after the date
of termination and Younger shall promptly repay to the Company any reimbursement
or payment made to

3



--------------------------------------------------------------------------------



 



him or for his benefit attributable to the second 12-month period after the date
of termination.”

          (b) Nothing in Section 9 of the Employment Agreement or in this
Amendment shall require the Company to continue to provide health insurance
benefits for its employees generally, including Younger, or to continue to
maintain the current level and amount of coverage under its health insurance
plan(s).

          4. Payment of Severance Benefits Conditional Upon Release. The
Company’s obligation to provide severance benefits to Younger under the
provisions of Section 9 of the Employment Agreement shall be conditioned on
Younger’s execution and continued compliance in all material respects with the
restrictive covenants set forth in the Release of Claims attached hereto as
Appendix A.

          5. Deletion of Exhibit B to Employment Agreement. Exhibit B to the
Employment Agreement, “Transaction Bonus,” is hereby deleted from the Employment
Agreement.

          6. Continuance in Force of Employment Agreement. Other than as
specifically amended hereby, the terms and provisions of the Employment
Agreement shall remain in full force and effect.

          IN WITNESS WHEREOF, the Company and Younger have executed this
Amendment as of the day and year first above written.

                  “COMPANY”    
 
                THE CRONOS GROUP    
 
           
 
  By:   /s/ Dennis J. Tietz    
 
           
 
      Dennis J. Tietz
Chief Executive Officer    
 
                “YOUNGER”    
 
                /s/ Peter J. Younger                   Peter J. Younger    

4



--------------------------------------------------------------------------------



 



Appendix A

Form of Release of Claims

 



--------------------------------------------------------------------------------



 



RELEASE OF CLAIMS

          1. Release of Claims (“Release”). In consideration of the payments and
benefits to be made by ___, a ___ corporation (“Employer”) to ___ (“Employee”)
under that certain Employment Agreement, dated as of ___, as amended ___
(hereinafter, “Employment Agreement”), and with the intention of binding
Employee and Employee’s heirs, executors, administrators and assigns, Employee
does hereby release, remise, acquit and forever discharge Employer and each of
its subsidiaries and affiliates (the “Employer Affiliated Group”), their present
and former officers, directors, executives, agents, attorneys, employees and
employee benefits plans (and the fiduciaries thereof), and the successors,
predecessors and assigns of each of the foregoing (collectively, the “Employer
Released Parties”), of and from any and all claims, actions, causes of action,
complaints, charges, demands, rights, damages, debts, sums of money, accounts,
financial obligations, suits, expenses, attorneys’ fees and liabilities of
whatever kind or nature in law, equity or otherwise, whether accrued, absolute,
contingent, unliquidated or otherwise and whether now known or unknown,
suspected or unsuspected which Employee, individually or as a member of a class,
now has, owns or holds, or has at any time heretofore had, owned or held,
against any Employer Released Party in any capacity, including, without
limitation, any and all claims (i) arising out of or in any way connected with
Employee’s service to any member of the Employer Affiliated Group (or the
predecessors thereof) in any capacity, or the termination of such service in any
such capacity, (ii) for severance or vacation benefits, unpaid wages, salary or
incentive payments, (iii) for breach of contract, wrongful discharge, impairment
of economic opportunity, defamation, intentional infliction of emotional harm or
other tort, and (iv) for any violation of applicable state and local labor and
employment laws (including, without limitation, all laws concerning unlawful and
unfair labor and employment practices), any and all claims based on the Employee
Retirement Income Security Act of 1974 (“ERISA”), any and all claims arising
under the civil rights laws of any federal, state or local jurisdiction,
including, without limitation, Title VII of the Civil Rights Act of 1964 (“Title
VII”), the Americans with Disabilities Act (“ADA”), Sections 503 and 504 of the
Rehabilitation Act, the Family and Medical Leave Act, the Age Discrimination in
Employment Act (“ADEA”), the California Labor Code, and any and all claims under
any whistleblower laws or whistleblower provisions of other laws, excepting
only:

          (a) rights of Employee under this Release and the Employment
Agreement;

          (b) rights of Employee relating to equity awards held by Employee as
of his or her termination date;

          (c) the right of Employee to receive COBRA continuation coverage in
accordance with applicable law;

          (d) rights to indemnification Employee may have (i) under applicable
corporate law, (ii) under the bylaws or articles of incorporation of any

A-1



--------------------------------------------------------------------------------



 



Employer Released Party, or (iii) as an insured under any director’s and
officer’s liability insurance policy now or previously in force;

          (e) claims (i) for benefits under any health, disability, retirement,
deferred compensation, life insurance or other similar employee benefit plan or
arrangement of the Employer Affiliated Group, and (ii) for earned but unused
vacation pay through the termination date in accordance with applicable Employer
policy; and

          (f) claims for the reimbursement of unreimbursed business expenses
incurred prior the date (“Termination Date”) of Employee’s termination of
employment by Employer.

          2. Waiver of Unknown Claims. In connection with this Release, and
subject to exceptions (a)-(f) of Section 1 of this Release, Employee
acknowledges that he or she is aware that he or she may later discover facts in
addition to or different from those which he or she currently knows or believes
to be true with respect to the subject matters of this Release, but that it is
Employee’s intention hereby fully, finally, and forever, to settle and release
all of these matters which now exist, may exist, or previously existed between
Employee and the Employer Released Parties, whether known or unknown, suspected
or unsuspected. In furtherance of such intent, the releases given herein shall
be and shall remain in effect as full and complete releases, notwithstanding the
discovery or existence of such additional or different facts. In this regard,
and subject to the exceptions (a)-(f) of Section 1 of this Release, Employee
specifically waives the benefits of the provisions of Section 1542 of the Civil
Code of the State of California and any other analogous state or federal law or
regulation. Said Section 1542 of the California Civil Code reads as follows:

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
KNOWN BY HIM MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH DEBTOR.

          3. No Admissions. Employee acknowledges and agrees that this Release
is not to be construed in any way as an admission of any liability whatsoever by
any Employer Released Party, any such liability being expressly denied.

          4. Application to all Forms of Relief. This Release applies to any
relief no matter how called, including, without limitation, wages, back pay,
front pay, compensatory damages, liquidated damages, punitive damages for pain
or suffering, costs and attorney’s fees and expenses.

          5. Specific Waiver. Employee specifically acknowledges that his or her
acceptance of the terms of this Release is, among other things, a specific
waiver of his or her rights, claims and causes of action under Title VII, ADEA,
ADA and any state or

A-2



--------------------------------------------------------------------------------



 



local law or regulation in respect of discrimination of any kind; provided,
however, that nothing herein shall be deemed, nor does anything herein purport,
to be a waiver of any right or claim or cause of action which by law Employee is
not permitted to waive.

          6. No Complaints or Other Claims. Employee acknowledges and agrees
that he or she has not, with respect to any transaction or state of facts
existing prior to the date hereof, filed any complaints, charges or lawsuits
against any Employer Released Party with any governmental agency, court or
tribunal.

          7. Conditions of Release.

               (a) Terms and Conditions. From and after the Termination Date,
Employee shall abide by all the terms and conditions of this Release and the
terms and conditions set forth in the Employment Agreement, which is
incorporated herein by reference.

               (b) Confidentiality. Employee shall not, without the prior
written consent of Employer or as may otherwise be required by law or any legal
process, or as is necessary in connection with any adversarial proceeding
against any member of the Employer Affiliated Group (in which case Employee
shall cooperate with Employer in obtaining a protective order at Employer’s
expense against disclosure by a court of competent jurisdiction), communicate,
to anyone other than Employer and those designated by Employer or on behalf of
Employer in the furtherance of its business, any trade secrets, confidential
information, knowledge or data relating to any member of the Employer Affiliated
Group, obtained by Employee during Employee’s employment by Employer that is not
generally available public knowledge (other than by acts by Employee in
violation of this Release).

               (c) Return of Employer Material. Employee represents that he or
she has returned to Employer all Employer Material (as defined below). For
purposes of this Section 7(c), “Employer Material” means any documents, files
and other property and information of any kind belonging or relating to (i) any
member of the Employer Affiliated Group, (ii) the current and former suppliers,
creditors, directors, officers, employees, agents and customers of any of them,
or (iii) the businesses, products, services and operations (including, without
limitation, business, financial and accounting practices) of any of them, in
each case whether tangible or intangible (including, without limitation, credit
cards, building and office access cards, keys, computer equipment, cellular
telephones, pagers, electronic devices, hardware, manuals, files, documents,
records, software, customer data, research, financial data and information,
memoranda, surveys, correspondence, statistics and payroll and other employee
data, and any copies, compilations, extracts, excerpts, summaries and other
notes thereof or relating thereto), excluding only information (x) that is
generally available public knowledge or (y) that relates to Employee’s
compensation or employee benefits.

               (d) Cooperation. Following the Termination Date, Employee shall
reasonably cooperate with Employer upon the reasonable request of Employer and

A-3



--------------------------------------------------------------------------------



 



be reasonably available to Employer with respect to matters arising out of
Employee’s services to the Employer Affiliated Group.

               (e) Nondisparagement. Employee agrees not to communicate
negatively about or otherwise disparage any Employer Released Party or the
products or businesses of any of them in any way whatsoever.

               (f) Nonsolicitation. Employee agrees that for the period of time
beginning on the date hereof and ending on the second anniversary hereof,
Employee shall not, either directly or indirectly, solicit, entice, persuade,
induce or otherwise attempt to influence any person who is employed by any
member of the Employer Affiliated Group to terminate such person’s employment by
such member of the Employer Affiliated Group. Employee also agrees that for the
same period of time he or she shall not assist any person or entity in the
recruitment of any person who is employed by any member of the Employer
Affiliated Group. The Employee’s provision of a reference to or in respect of
any individual shall not be a violation this Section 7(f).

               (g) No Representation. The Employee acknowledges that, other than
as set forth in the Employment Agreement, (i) no promises have been made to him
or her, and (ii) in signing this Release Employee is not relying upon any
statement or representation made by or on behalf of any Employer Released Party
and each or any of them concerning the merits of any claims or the nature,
amount, extent or duration of any damages relating to any claims or the amount
of any money, benefits, or compensation due Employee or claimed by Employee, or
concerning the Release or concerning any other thing or matter.

               (h) Injunctive Relief. In the event of a breach or threatened
breach by Employee of this Section 7, Employee agrees that Employer shall be
entitled to injunctive relief in a court of appropriate jurisdiction to remedy
any such breach or threatened breach, Employee acknowledging that damages would
be inadequate or insufficient.

          8. Voluntariness. Employee agrees that he or she is relying solely
upon his or her own judgment; that Employee is over eighteen years of age and is
legally competent to sign this Release; that Employee is signing this Release of
his or her own free will; that Employee has read and understood the Release
before signing it; and that Employee is signing this Release in exchange for
consideration that he or she believes is satisfactory and adequate.

          9. Legal Counsel. Employee acknowledges that he or she has been
informed of the right to consult with legal counsel and has been encouraged to
do so.

          10. Complete Agreement/Severability. This Release constitutes the
complete and final agreement between the parties and supersedes and replaces all
prior or contemporaneous agreements, negotiations, or discussions relating to
the subject matter of this Release. All provisions and portions of this Release
are severable. If any provision or portion of this Release or the application of
any provision or portion of the

A-4



--------------------------------------------------------------------------------



 



Release shall be determined to be invalid or unenforceable to any extent or for
any reason, all other provisions and portions of this Release shall remain in
full force and shall continue to be enforceable to the fullest and greatest
extent permitted by law.

          11. Acceptance. Employee acknowledges that he or she has been given a
period of twenty-one (21) days within which to consider this Release, unless
applicable law requires a longer period, in which case Employee shall be advised
of such longer period and such longer period shall apply. Employee may accept
this Release at any time within this period of time by signing the Release and
returning it to Employer.

          12. Revocability. This Release shall not become effective or
enforceable until seven (7) calendar days after Employee signs it. Employee may
revoke his or her acceptance of this Release at any time within that seven
(7) calendar day period by sending written notice to Employer. Such notice must
be received by Employer within the seven (7) calendar day period in order to be
effective and, if so received, would void this Release for all purposes.

          13. Governing Law. Except for issues or matters as to which federal
law is applicable, this Release shall be governed by and construed and enforced
in accordance with the laws of the State of California without giving effect to
the conflicts of law principles thereof.

          Please indicate your acceptance of this Release by signing and dating
this page and returning it to Employer. A duplicate of this Release should be
maintained for your records.

                                  “EMPLOYER”    
 
                                     
 
                   
 
          By        
 
                   
 
                   
 
          Its        
 
                   
 
                   
 
          Date:        
 
                   
 
                    ACCEPTED AND AGREED:                
 
                    “EMPLOYEE”                
 
                                     
 
                   
Date:
                   
 
                   

A-5